Case 2:19-bk-56885            Doc 809      Filed 01/28/20 Entered 01/28/20 14:36:42                         Desc Main
                                          Document     Page 1 of 12



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

                                                                    )
  In re:                                                            )   Chapter 11
                                                                    )
  MURRAY ENERGY HOLDINGS CO., et al.1                               )   Case No. 19-56885 (JEH)
                                                                    )
                                                                    )   Judge John E. Hoffman, Jr.
                                                                    )
                                       Debtors.                     )   (Jointly Administered)
                                                                    )

    MOTION OF MARGARET ANNE WICKLAND, ET AL., FOR RELIEF FROM THE
    AUTOMATIC STAY IMPOSED BY SECTION 362 OF THE BANKRUPTCY CODE
            AND MEMORANDUM OF LAW IN SUPPORT THEREOF

           Plaintiffs Margaret Anne Wickland, in her capacity as trustee (“Trustee”) for and on behalf

 of: (i) an Irrevocable Trust established by Virginia A. Tetrick as donor on December 23, 1974 (the

 “1974 Trust”), and (ii) a Revocable Trust established by Willis G. Tetrick, Jr., Catherine Tetrick

 Sutton, and Margaret Anne Tetrick as settlors on August 23, 1985 (the “1985 Trust” and,

 collectively with the 1974 Trust, the “Trusts”); and Guy Corporation (“Guy Corp.” and,

 collectively with the Trusts, “Movants” or “Plaintiffs”), by and through undersigned counsel,

 respectfully files this motion (the “Motion”) seeking from this Honorable Court the entry of an

 order lifting or otherwise modifying the automatic stay imposed by 11 U.S.C. § 362 for the reasons

 set forth in Movants’ Memorandum of Law filed contemporaneously herewith.




 1.        Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
 digits of their federal tax identification numbers is not provided herein. Such information may be obtained on the
 website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location of
 Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these chapter
 11 cases is 46226 National Road, St. Clairsville, Ohio 43950


                                                            1
Case 2:19-bk-56885        Doc 809    Filed 01/28/20 Entered 01/28/20 14:36:42               Desc Main
                                    Document     Page 2 of 12



   MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR RELIEF FROM THE
   AUTOMATIC STAY IMPOSED BY SECTION 362 OF THE BANKRUPTCY CODE

                                       Preliminary Statement

        For nearly two (2) years, Movants prosecuted their claims and causes of action against

 American Mountaineer Energy, Inc. (“AMEI”) and Murray Energy Corporation (“MEC”) arising

 from violations of a Lease (as defined herein) in the United States District Court for the Northern

 District of West Virginia (Clarksburg Division) (the “District Court”), docketed at Case No. 1:17-

 cv-00205-IMK (the “District Court Litigation”). It was only after: (i) Movants secured partial

 summary judgment against AMEI and MEC; (ii) the District Court held and concluded a five (5)

 day bench trial in April of 2019 on the remaining claims; and (iii) Movants, AMEI, and MEC

 submitted final briefing on their respective proposed findings of fact and conclusions of law and

 related written closing arguments (collectively, the “Post-Trial Submissions”) that the above-

 captioned Debtors filed for relief under chapter 11 of title 11, United States Code, 11 U.S.C. §§

 101 et seq. (as amended, the “Bankruptcy Code”).

        Movants’ claims against AMEI and MEC – each a debtor and debtor-in-possession in the

 above-captioned case – were ripe for a ruling by the District Court but remain unliquidated as a

 result of the automatic stay pursuant to Section 362 of the Bankruptcy Code. Movants previously

 sought the Debtors’ consent to lift the automatic stay for the limited purpose of allowing the

 District Court to enter an order that would effectively liquidate Movants’ claims against the

 Debtors’ estates; but, for reasons unexplained to Movants, the Debtors refused to consent to lift

 the stay for such purpose. Accordingly, through this Motion, Movants respectfully request that

 this Honorable Court lift or otherwise modify the automatic stay for the limited purpose of

 allowing the District Court to render a decision in the District Court Litigation that would liquidate

 Movants’ claims against the Debtors’ estates.



                                                   2
Case 2:19-bk-56885           Doc 809     Filed 01/28/20 Entered 01/28/20 14:36:42                      Desc Main
                                        Document     Page 3 of 12



                                           Jurisdiction and Venue

         1.       The United States Bankruptcy Court for the Southern District of Ohio (the “Court”)

 has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order 30-

 3 from the United States Bankruptcy Court for the Southern District of Ohio, dated December 4,

 2019 (the “General Order”). The Movants confirm their consent, pursuant to Rule 7008 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) to the entry of a final order by

 the Court solely in connection with this Motion to the extent that it is later determined that the

 Court, absent consent of the parties, cannot enter final orders or judgments in connection with this

 Motion consistent with Article III of the United States Constitution.

         2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory predicates for the relief requested herein are Sections 105, 362, and

 502 of the Bankruptcy Code, Rule 4001 of the Bankruptcy Rules, and Local Rule 4001-1 for the

 United States Bankruptcy Court for the Southern District of Ohio.

                                             Factual Background2

                  I.       The District Court Litigation

         4.       Movants are the sole owners of two grants of right, title, and interest in and to the

 mineable and merchantable Pittsburgh vein or seam of coal underlying 14,000 acres of land in

 Harrison Country, West Virginia (the “Leased Premises”).




 2.       Movants have submitted, among other things, their Proposed Findings of Fact and Conclusions of Law [Doc.
 No. 210, Case No. 1:17-cv-00205] and their Closing Statement [Doc. No. 211, Case No. 1:17-cv-00205] in the District
 Court Litigation, which are incorporated herein by reference for background. The factual background in this Motion
 is a summary only, qualified and subject to the Movants’ submissions in the District Court Litigation.



                                                         3
Case 2:19-bk-56885       Doc 809    Filed 01/28/20 Entered 01/28/20 14:36:42            Desc Main
                                   Document     Page 4 of 12



        5.      On or about September 12, 2008, Movants and AMEI, a subsidiary of MEC, entered

 into that certain Consolidated, Amended and Restated Lease (the “Lease”), with MEC as the

 unconditional guarantor of the obligations and performance under the Lease.

        6.      In or around September of 2016, Movants served AMEI and MEC with a notice of

 default following AMEI’s failure to make certain payments required under the Lease. After neither

 AMEI nor MEC cured the default, Movants terminated the Lease in or around October of 2016.

        7.      Thereafter, AMEI refused to cooperate in transferring certain permits and permit

 applications, and use of surface rights as required by the Lease. Movants also learned that, from

 2013 through 2017, AMEI and MEC had encumbered the Leased Premises without Movants’

 consent, which was also a breach of the Lease.

        8.      As a result, on December 1, 2017, Movants commenced the District Court

 Litigation by filing a Complaint against AMEI and MEC in the District Court.

        9.      On November 30, 2018, the parties in the District Court Litigation filed cross-

 motions for summary judgment. By Memorandum Opinion and Order dated April 12, 2019 [Doc.

 No. 196, Case No. 1:17-cv-000205], the District Court concluded that Plaintiffs are entitled to

 judgment as a matter of law on liability for the following breach of contract claims against AMEI:

                a. Failing to pay advance recoupable production royalties;

                b. Wrongfully pledging and encumbering the Leased Premises;

                c. Failing to provide surveys, maps, reports, drilling logs, and other documents as

                   required after termination of the Lease; and,

                d. Failing to obtain a Section 401 certification and Section 404 permit by a date

                   certain as required in the Lease.




                                                  4
Case 2:19-bk-56885       Doc 809    Filed 01/28/20 Entered 01/28/20 14:36:42           Desc Main
                                   Document     Page 5 of 12



        10.     Because genuine issues of material fact remained with respect to the remaining

 claims and damages asserted by Movants against AMEI and MEC, the District Court held a five

 (5) day bench trial, from April 15 through April 19, 2019.

        11.     After the District Court concluded the bench trial, Movants, AMEI, and MEC filed

 their Post-Trial Submissions and various other post-trial motions and responses. While the matter

 was under advisement and before the District Court rendered its decision, on October 29, 2019,

 suggestions of bankruptcy for AMEI and MEC were filed in the District Court Litigation, thereby

 staying the proceedings in accordance with Section 362 of the Bankruptcy Code.

                II.    The Bankruptcy Proceedings

        12.      On October 29, 2019 (“Petition Date”), Murray Energy Holdings Co. and 98

 affiliated debtors (collectively, the "Debtors") each filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District

 of Ohio, Western Division, jointly administered under Case No. 19-56885.

        13.     The Debtors are operating their business and managing their properties as debtors

 in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

        14.     Along with the Petitions, the Debtors filed a list of the fifty largest unsecured

 claims. The Debtors listed the Movants’ claims as “unliquidated” and “undetermined” in amount.

        15.     On November 7, 2019, the United States Trustee for the Southern District of Ohio

 (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the “Committee”)

 pursuant to Section 1102 of the Bankruptcy Code.

        16.     By Order dated January 9, 2020 [Doc. No. 740] (the “Bar Date Order”), this Court

 set March 9, 2020 at 5:00 PM (prevailing Eastern Time) as the General Claims Bar Date.




                                                 5
Case 2:19-bk-56885       Doc 809     Filed 01/28/20 Entered 01/28/20 14:36:42              Desc Main
                                    Document     Page 6 of 12



        17.     On December 3, 2019, the Debtors filed the Debtors’ Joint Plan Pursuant to

 Chapter 11 of the Bankruptcy Code [Doc. No. 322] (the “Plan”) and their Disclosure Statement

 for the Debtors’ Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code [Doc. No. 323] (the

 “Disclosure Statement”). Based on their initial review of the Debtors’ Plan and Disclosure

 Statement, it is entirely unclear what distributions, if any, will be made to general unsecured

 creditors. A hearing to consider the adequacy of the Debtors’ Disclosure Statement is scheduled

 for March 12, 2020 at 10:00 AM EST.

                                          Relief Requested

        9.      By this Motion, the Movants request relief from the automatic stay pursuant to

 Bankruptcy Code section 362(d)(1) in order to allow the District Court to enter a decision in the

 District Court Litigation and hold such other and further hearings as may be necessary to render a

 final judgment, order, opinion, and/or other ruling finally determining the District Court Litigation

 that will effectively liquidate Movants’ claims against the estates and determine the amount of the

 claims to avoid duplicative litigation before this Court.

                                 Legal Basis for Relief Requested

        10.     Section 362(d)(1) of the Bankruptcy Code provides, in relevant part, that relief from

 the stay may be granted “for cause.” 11 U.S.C. § 362(d)(1). The decision whether or not to lift the

 automatic stay resides within the sound discretion of the bankruptcy court. Laguna Assocs. Ltd.

 Pshp. v. Aetna Cas. & Sur. Co. (In re Laguna Assocs. Ltd. Pshp.), 30 F.3d 734, 737 (6th Cir. 1994)

 (“[C]ourts must determine whether discretionary relief is appropriate on a case-by-case basis.”).

        11.     The factors analyzed when deciding whether to grant or withhold relief from the

 automatic stay under Section 362(d)(1) to permit a creditor to pursue litigation pending outside the

 bankruptcy court vary throughout the circuits. See Garzoni v. K–Mart Corp. (In re Garzoni), 35




                                                   6
Case 2:19-bk-56885        Doc 809    Filed 01/28/20 Entered 01/28/20 14:36:42               Desc Main
                                    Document     Page 7 of 12



 Fed. Appx. 179 (6th Cir.2002) (unpublished); Ewald v. Nat'l City Mortg. Co. (In re Ewald), 298

 B.R. 76 (Bankr. E.D. Va. 2002); In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2d Cir. 1990).

        12.      While the Sixth Circuit has not yet adopted a single, clear test to determine whether

 “cause” exists to modify the automatic stay to allow pending litigation in a nonbankruptcy forum

 to proceed to finality, see McSwain v. Williams (In re Williams), No. 11-00536, 2012 WL 2974914

 (Bankr. W.D. Tenn. July 20, 2012), courts throughout the Sixth Circuit have considered the

 following factors with increasing regularity:

                 1) judicial economy; 2) trial readiness; 3) the resolution of preliminary
                 bankruptcy issues; 4) the creditor's chance of success on the merits; and 5)
                 the cost of defense or other potential burden to the bankruptcy estate and
                 the impact of the litigation on other creditors.

 See, e.g., In re Garzoni, 35 Fed. Appx. at 181 (6th Cir. 2002) (citing In re United Imports, Inc.,

 203 B.R. 162, 167 (Bankr. D. Neb. 1996)); In re Martin, 542 B.R. 199, 202 (6th Cir. B.A.P. 2015)

 (citing United Imports factors); Junk v. CitiMortgage, Inc. (In re Junk), 512 B.R. 584, 607 (Bankr.

 S.D. Ohio 2014) (applying United Imports factors); In re Williams, 2012 WL 2974914 at *2; In re

 Harmon, No. DG 18-04298, 2019 WL 6492475, at *1 (Bankr. W.D. Mich. Mar. 25, 2019).

       I.     The Sixth Circuit Test for Relief from the Automatic Stay
              Weighs in Favor of Lifting the Automatic Stay in this Case

              a. Judicial Economy

        13.      Movants believe that the interests of judicial economy support lifting the automatic

 stay to allow the District Court to render a decision in the District Court Litigation.

        14.      As discussed supra, for nearly two (2) years, the parties to the District Court

 Litigation engaged in discovery and advanced their claims and defenses related thereto.

        15.      As of the Petition Date and the filing of the suggestions of bankruptcy in the District

 Court Litigation, the District Court has already: (i) determined that Movants are entitled to


                                                   7
Case 2:19-bk-56885            Doc 809    Filed 01/28/20 Entered 01/28/20 14:36:42           Desc Main
                                        Document     Page 8 of 12



 judgment as a matter of law on several breach of contract claims; (ii) held a five (5) day bench trial

 on the remain claims and causes of actions; and (iii) received the Post-Trial Submissions from

 Movants, AMEI and MEC. The matters is ripe for a ruling.

         16.      Given that the District Court presided over the litigation for two years and

 completed the trial on the matter, re-litigating the entire District Court Litigation before this Court

 to liquidate and determine Movants’ claims is a prime example of judicial inefficiency and waste.

 Movants believe that lifting the automatic stay in the District Court Litigation advances the

 interests of judicial economy so the parties and the Court do not have to duplicate efforts previously

 expended.

               b. Trial Readiness

         17.      The Sixth Circuit Bankruptcy Appellate Panel followed the Garzoni test in In re

 Martin, where the Bankruptcy Appellate Panel focused heavily on the trial readiness factor. 542

 B.R. at 203 (“Where the stayed non-bankruptcy litigation has reached an advanced stage, courts

 have shown a willingness to lift the stay to allow the litigation to proceed” because it is “more

 unfair [] to force the plaintiff suing the debtor-defendant to duplicate all of its efforts in the

 bankruptcy court.” (internal citations omitted)).

         18.      With respect to trial readiness, which is a key factor in Sixth Circuit cases, this

 factor also strongly favors lifting the automatic stay in the District Court Litigation because, simply

 stated, the trial is over.

         19.      For two (2) years, Movants, AMEI and MEC have engaged in discovery, deposed

 lay and expert witnesses, presented expert reports, prepared and prosecuted dispositive motions

 (which resulted in partial summary judgment awarded to Movants), completed a five (5) day bench

 trial, and tendered their Post-Trial Submissions.




                                                     8
Case 2:19-bk-56885          Doc 809      Filed 01/28/20 Entered 01/28/20 14:36:42                    Desc Main
                                        Document     Page 9 of 12



         20.      Requiring the Movants to expend resources to re-litigate a concluded matter would

 be prejudicial. Even requiring an estimation hearing given the complexity, witnesses, and expense

 would be harmful to the family trusts and family corporation. Therefore, as with the judicial

 economy factor, this factor favors lifting the automatic stay in the District Court Litigation.

               c. The Resolution of Preliminary Bankruptcy Issues

         21.      Movants are unaware of any preliminary bankruptcy issues that must be resolved

 before this Court could lift the stay imposed on the District Court Litigation.

         22.      To the contrary, as the Debtors have already submitted their Plan and Disclosure

 Statement, Movants submits that the liquidation of the Movants’ claims could be a key factor in

 determining whether the Debtors can obtain confirmation of the Plan, as drafted.

         23.      As set forth in their Post-Trial Submissions, Movants are seeking a judgment of up

 to $49.2 million plus attorneys’ fees against AMEI and MEC which, if awarded, may3 have a

 material impact on whether their class accepts or rejects the Plan. See 11 U.S.C. § 1126(c) (noting

 that a class of claims has accepted a plan if such plan has been accepted by creditors that hold at

 least two-thirds in amount and more than one-half in number of the allowed claims of such class

 held by creditors that have accepted or rejected such plan).

         24.      Accordingly, while Movants are unaware of any preliminary bankruptcy issues that

 must be resolved before this Court can lift the stay on the District Court Litigation, Movants

 believe that the lifting of the stay is necessary for purposes of accurately tabulating acceptances

 and rejections of the Debtors’ Plan.




 3.       As of the filing of this Motion, the Debtors have yet to supplement the Disclosure Statement with their
 Liquidation Analysis. Accordingly, it is impossible to determine the potential impact Movants’ claims may have on
 whether their class accepts or rejects the Plan.


                                                        9
Case 2:19-bk-56885           Doc 809 Filed 01/28/20 Entered 01/28/20 14:36:42                Desc Main
                                    Document    Page 10 of 12



              d. The Creditor’s Chance of Success on the Merits

        25.      Since the District Court has already concluded that Movants are entitled to

 judgment as a matter of law on liability for certain claims, including: (i) failing to pay advance

 recoupable production royalties; (ii) wrongfully pledging and encumbering the Leased Premises;

 (iii) failing to provide surveys, maps, reports, drilling logs, and other documents required after

 termination of the Lease; and (iv) failing to obtain a Section 401 certification and Section 404

 permit by a date certain as required in the Lease, the chance of success is clear: the Movants were

 successful in the District Court Litigation in establishing many of their claims already. The

 damages and liability for remaining claims asserted remain at issue.

        26.      Accordingly, Movants believe this factor also strongly supports lifting the

 automatic stay in the District Court Litigation.

              e. The Cost of Defense or Other Potential Burden to the Bankruptcy Estate
                 and the Impact of the Litigation on Other Creditors

        27.      The fifth and final factor considered by courts in the Sixth Circuit also favors lifting

 the automatic stay in the District Court Litigation.

        28.      With respect to cost of defense or other potential burden to the Debtors’ estates,

 they have already incurred the vast majority of costs and burdens associated with the District Court

 Litigation, as the bench trial has concluded and they have tendered their Post-Trial Submissions.

 Further proceedings may occur related to the District Court’s award of attorneys’ fees, but the

 costs and burden of addressing the fee amount, if awarded, are minimal for Debtors of this size

 and pale in comparison to the fees that would be incurred if the claims were re-litigated, or even

 estimated, in this Court.




                                                    10
Case 2:19-bk-56885         Doc 809 Filed 01/28/20 Entered 01/28/20 14:36:42                 Desc Main
                                  Document    Page 11 of 12



         29.     Movants do not believe that the Debtors’ intention of having this Court allocate its

 invaluable time and resources to replicating the diligent work of the District Court over a two-year

 period is fair, reasonable, or efficient.

         30.     Finally, clarity on the Movants’ claims is also beneficial to this Court and the

 Debtors’ other creditors. In this regard, Movants believe it is imperative for their claims to be

 liquidated so all creditors and parties in interest understand the allowed amounts of claims that will

 be voting to accept or reject the Debtors’ Plan, or sharing in any distribution.

         31.     Accordingly, Movants believe this final factor, together with all other factors,

 support the entry of an order lifting or otherwise modifying the automatic stay to allow the District

 Court to render a decision in the District Court Litigation and liquidate Movants’ claims.

                                                Notice

         32.     Movants will provide notice of this Motion to the following parties by electronic

 mail, facsimile, or overnight mail: (a) Debtors and Debtors’ counsel; (b) the U.S. Trustee for the

 Southern District of Ohio; (c) the holders of the 50 largest unsecured claims against the Debtors

 (consolidated); (d) Counsel to the Official Committee of Unsecured Creditors; (e) the indenture

 trustee under the Debtors’ prepetition indentures; (f) the administrative agents; (g) counsel to the

 Ad Hoc Group of Superpriority Lenders; (h) the EPA; (i) the office of the attorneys general for the

 states in which the Debtors operate; (j) the United States Attorney’s Office for the Southern District

 of Ohio; (k) the Internal Revenue Service; (l) the Pension Benefit Guaranty Corporation; (m) the

 United Mine Workers of America; (n) the Seafarers international union; (m) any party that has

 requested notice pursuant to Bankruptcy Rule 2002. Movants submit that, in light of the nature of

 the relief requested, no other or further notice need be given.




                                                  11
Case 2:19-bk-56885       Doc 809 Filed 01/28/20 Entered 01/28/20 14:36:42                Desc Main
                                Document    Page 12 of 12



                                            Conclusion

        WHEREFORE, Movants respectfully request that the Court grant the relief sought in this

 Motion, enter an appropriate order substantially in the form attached hereto lifting or otherwise

 modifying the automatic stay for the limited purpose of allowing the District Court to render a

 decision in the District Court Litigation that would liquidate Movants’ claims against the Debtors’

 estates. Movants further request any other relief to which the Court deems they are entitled.



 Dated: January 28, 2020                      Respectfully submitted:

                                              WHITEFORD, TAYLOR & PRESTON, LLP
                                              /s/ Michael J. Roeschenthaler
                                              Michael J. Roeschenthaler, Esq. (PA I.D.: 87647)
                                              Daniel R. Schimizzi, Esq. (PA I.D.: 311869)
                                              200 First Avenue Third Floor
                                              Pittsburgh, PA 15222
                                              Tel: (412) 618-5600
                                              Fax: (412) 618-5596
                                              Email: mroeschenthaler@wtplaw.com
                                                      dschimizzi@wtplaw.com

                                                             -and-

                                              Kevin G. Hroblak (pro hac vice to be submitted)
                                              Cara C. Murray (pro hac vice to be submitted)
                                              Seven Saint Paul Street
                                              Suite 1500
                                              Baltimore, Maryland 21202
                                              Phone: 410-347-9405
                                              Fax: 410-223-4305
                                              khroblak@wtplaw.com
                                              cmurray@wtplaw.com




                                                 12
